Title: From Thomas Jefferson to John Barnes, 27 March 1796
From: Jefferson, Thomas
To: Barnes, John


                    
                        Dear Sir
                        Monticello Mar. 27. 1796.
                    
                    Since mine of Feb. 28. I have recieved your favors of Feb. 27. and Mar. 5. and 12. In consequence I now draw on you for 400. Doll. at 10. days sight in favor of Messrs. Charles Johnston & Co. These gentlemen having set up business in the brokerage line of every kind, undertaking among other things to recieve and forward goods for all persons, I shall make them in future the center of my affairs in Richmond. I will pray you therefore to address to them in future whatever comes to me from you; as I have long and with regret been troublesome to Colo. Gamble, who was extremely attentive and punctual and would take nothing for it. The hhd. of molasses is come safe to hand. I formerly advised you that if the boots from Starr had been sent, they had miscarried. I fear this is the fate also of the tea and the gongs, of which I hear nothing, and therefore recommend them to your enquiries. I am with great esteem Dr. Sir
                